Wells-Gardner Electronics Corporation Code of Business Conduct & Ethics Introduction This Code of Business Conduct and Ethics (Code) covers a wide range of business practices and procedures. It does not cover every issue that may arise, but it sets out basic principles to guide all employees, sales representatives, independent third party agents and consultants (each a “Representative”), of Wells-Gardner Electronics Corporation and its subsidiaries (Company). All of our Representatives must conduct themselves accordingly and seek to avoid even the appearance of improper behavior. This Code should also be provided to and followed by the Company’s sales representatives, agents and consultants. If a law conflicts with a policy in this Code, you must comply with the law; however, if a local custom or policy conflicts with this Code, you must comply with the Code. If you have any questions about these conflicts, you should ask your supervisor how to handle the situation. Those who violate the standards in this Code will be subject to disciplinary action. IF YOU ARE IN A SITUATION, WHICH YOU BELIEVE MAY VIOLATE OR LEAD TO A VIOLATION OF THIS CODE, FOLLOW THE GUIDELINES DESCRIBED IN SECTION 15 OF THIS CODE. 1. Compliance with Laws, Rules and Regulations Obeying the law, both in letter and in spirit, is the foundation on which the Company’s ethical standards are built. All Representatives must respect and obey the laws, rules and regulations of the cities, states and countries in which we operate.
